DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 8/20/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 18, 20-28, and 30-37 stand rejected. Claims 1-17, 19, 29 are cancelled. Claims 18, 20-28, and 30-37 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 8/20/2021, with respect to claim objection, 112(a) rejection, and 103 rejection have been fully considered and are persuasive.  The claim objection, 112(a) rejection, and 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18 line 10: insert a space between the numbers in “(3,3a, 3b)” 
Claim 28 line 4: delete the underscore in “an outlet_(102, 202, 302)”
Claim 28 line 7: insert a space before the parenthesis “outlet(102, 202, 302)”
Claim 28 line 14: insert a space between the numbers in “(3,3a, 3b)”
Claim 32 line 3: insert a space between the numbers “(313,314)”
Authorization for this examiner’s amendment was given in an interview with Fredrik Mollborn on 12/2/2021.

Reasons for allowance
Claims 18, 20-28, and 30-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 18: The closest prior art record is Hall et al. (US4,145,275; hereinafter “Hall”) in view of Gould et al. (US Pat No. 5,360,530; hereinafter “Gould”). The combination discloses the claimed, 
A method for cleaning degraded oil comprising oil-soluble degradation products, comprising: receiving an inlet flow (1, la, lb) of degraded oil; precipitating oil-soluble degradation products from the degraded oil by cooling the degraded oil to a precipitation regime and keeping the degraded oil in the precipitation regime for a dwell time, wherein the cooling is done by mixing, at a recombination point (208, 308) the inlet flow (1, 1a, 1b) of degraded oil with a recirculation flow (6, 6a, 6b) 
Primary reference Hall indicates adding a solvent into a waxy oil mixture, and separating the wax while recirculating the oil/solvent mixture to the inlet stream, thereby cooling the inlet stream. Secondary reference Gould’530 further indicates the utilization of a solvent in order to separate an oil/wax mixture. 

Regarding independent claim 28: The closest prior art record is Hall et al. (US4,145,275; hereinafter “Hall”) in view of Gould et al. (US Pat No. 5,360,530; hereinafter “Gould”). The combination discloses the claimed, 
A system (100, 200, 300) for cleaning degraded oil comprising oil-soluble degradation products, comprising: an inlet (101, 201, 301) for receiving an inlet flow (1, 1a, 1b) of degraded oil; an outlet_(102, 202, 302) for discharging an outlet flow (2, 2a, 2b) of cleaned oil; a filtration branch (103, 203, 303) connecting the inlet and the outlet, the filtration branch comprising a filter (104, 204, 304) arranged so as to pass a filtration flow (3, 3a, 3b) through the filter (104, 204, 304) in a direction from the inlet to the outlet(102, 202, 302); cooling means (105,205, 305) providing cooling of the degraded oil to a precipitation regime and means for keeping the degraded oil at a precipitation temperature for a dwell time prior to filtration to cause degradation products dissolved in the oil to precipitate and to retain the precipitated degradation products in the filter, the cooling means effecting cooling by mixing the degraded oil with a recirculation flow (6, 6a, 6b) consisting of cooled filtered oil having a temperature below the temperature of the inlet flow of degraded oil prior to passing the filtration flow (3,3a, 3b) through the filter (104, 204, 304); and a recirculation branch (206, 306) extending from a flow dividing element (207, 307) arranged downstream of the filter (104, 204, 304) to a flow combining element (208, 308) arranged upstream of the filter (104, 204, 304), wherein the flow dividing element (207, 307) is adapted to divide the filtration flow of oil into the outlet flow (2, 2a, 2b) of filtered oil and the recirculation flow (6, 6a, 6b) of filtered oil, respectively, wherein the recirculation branch (206, 306) is adapted to pass the recirculation flow (6, 6a, 6b) of filtered oil in a direction from the flow dividing element (207, 307), through a cooler (205, 305) adapted to cool the filtered oil to a temperature below that of the inlet flow (1, 1a, 1b) of degraded oil, to the flow combining element (208, 308), and wherein the flow combining element (208, 308) is adapted to mix the inlet flow of degraded oil with the recirculation flow (6, 6a, 6b) of cooled filtered oil to effect cooling of the degraded oil, and to pass the mixed flow as the filtration flow to the filter element.
Claim 28 is allowed for the same reasons as claim 18 above, as the prior art alone or in combination fails to disclose the particular components of the system with a recirculation flow consists of only a cooled filtered oil.

Regarding independent claim 34: The closest prior art record is Hall et al. (US4,145,275; hereinafter “Hall”) in view of Gould et al. (US Pat No. 5,360,530; hereinafter “Gould”). The combination discloses the claimed, 
A method for cleaning degraded oil comprising oil soluble degradation products, comprising: receiving an inlet flow (1, 1a, 1b) of degraded oil; combining the inlet flow of degraded oil with a recirculation flow (6, 6a, 6b) consisting of filtered oil having a temperature below the temperature of the degraded oil, where the combining of the degraded oil and the filtered oil takes place at a recombination point (208, 308) adapted to allow the degraded oil and the filtered oil to mix and exchange heat, thereby initiating precipitation of degradation products of the degraded oil; maintaining the mixed oil within a temperature range useful for precipitation between the recombination point (208, 308) and a filter (104, 204, 304); passing the mixed oil having precipitated degradation products through the filter (104, 204, 304), the filter (104, 204, 304) being adapted to remove the degradation products from the mixed oil to produce a filtered oil; dividing the filtered oil between an outlet flow (2, 2a, 2b) of filtered oil and the recirculation flow ( 6, 6a, 6b) of filtered oil; discharging the outlet flow (2, 2a, 2b) of filtered oil; and cooling the recirculation flow ( 6, 6a, 6b) of filtered oil to the temperature below the temperature of the degraded oil and directing the recirculation flow (6, 6a, 6b) to the recombination point (208, 308), where the cooled filtered oil mixes with, and exchanges heat with the degraded oil to bring about the precipitation of degradation products of the inlet flow (1, 1a, 1b).
Claim 34 is allowed for the same reasons as claim 18 above, as the prior art alone or in combination fails to disclose the particular components of the system with a recirculation flow consists of only a cooled filtered oil.

Regarding dependent claims 20-27, 30-33, and 35-37: Dependent claims require all of the elements recited in their respective independent claims. Thus, are also allowed for the same reasons as the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779